Balcom, J.
I concur in the conclusion arrived at by-brother Potter, for these reasons, viz: 1. Jurisdiction was not conferred on the commissioners, because notice was not given to Keator. 2. The commissioners erred in rejecting evidence offered by the Wallkill Valley Kailroad Company. (See case, folios 51, 52, 53 and 56.)
Miller, P. J.
I am inclined to think that notice will be presumed within the case of Wood v. Morehouse (45 N. Y. 368;) and that the evidence offered by the defendants was not material; for if the evidence had been given, it would not operate as an estoppel.
Proceedings reversed.
Miller, P. Potter and Balcom, Justices.]